Opinion issued December 23, 2014




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-13-00675-CV
                           ———————————
                 ADENRELE OLADAPO JIMOH, Appellant
                                       V.
            JOSHUA NWOGO AND LINDA NWOGO, Appellees



               On Appeal from the County Court at Law No. 4
                           Harris County, Texas
                      Trial Court Case No. 1020002



                         MEMORANDUM OPINION

      Appellant, Adenrele Oladapo Jimoh, challenges the trial court’s judgment

entered in favor of appellees, Joshua Nwogo and Linda Nwogo (collectively, the

“Nwogos”), in their suit against her for breach of contract. In two issues, Jimoh
contends that the trial court erred in awarding the Nwogos certain damages and

attorney’s fees.

      We affirm.

                                   Background

      After Jimoh withdrew from representing them as their attorney in an

immigration matter, the Nwogos filed a pro se petition, alleging breach of contract

against Jimoh in a justice court. In their petition, the Nwogos requested $5,000 in

damages, the amount they paid Jimoh for “all . . . services relating to . . . [an]

[a]sylum [a]pplication,” and the costs associated with their suit.            Jimoh

counterclaimed, seeking the “balance of the [parties’] contract” and attorney’s fees.

The justice court ordered that the Nwogos take nothing on their claim and Jimoh

take nothing on her counterclaim. The Nwogos then appealed to the county court

below for a trial de novo.

      At trial in the county court, Joshua testified that on December 4, 2007, he

moved from Nigeria to Houston and subsequently sought help from Jimoh to

obtain asylum in the United States. On June 12, 2008, he signed a contract with

Jimoh for legal representation related to his asylum application. Joshua believed,

pursuant to their agreement, that he was to pay Jimoh a “flat fee” of $5,000 for

“representation until [his] asylum case [was] over,” i.e., the $5,000 “flat fee”

covered “the entire process.” Although the contract does contain a provision that

                                         2
“[t]he amount of the Attorney’s fee is understood to be $175,” Joshua explained

that he and Jimoh never discussed payment in terms of an hourly rate. Rather, she

told him that the $175 provision “d[id] not concern [him].” Jimoh also “canceled

the retainer part” of the agreement that provides, the “[c]lient shall deposit a NON-

REFUNDABLE retainer in the amount of $5,000.00.” Thus, Joshua paid her the

$5,000 “flat fee.”

      Jimoh then submitted Joshua’s asylum application, which, according to him,

contained several mistakes. The application was ultimately “deemed not credible”

and “referred to an immigration judge” for an “evaluat[ion] . . . [of the asylum]

claim anew.” Following the “deni[al]” of his application, Jimoh told Joshua that

the $5,000 that he “paid [was] for the administrative hearing” and “if [he] want[ed]

to retain her as [his] lawyer . . . to represent [him] at immigration court,” he would

“have to agree . . . [to pay an] additional $3,000.” Jimoh further stated that if he

could not pay her, she would “not continu[e] with the case” and would “withdraw.”

      Joshua did not pay Jimoh the additional $3,000. And although she withdrew

her representation, Joshua did not receive notice of Jimoh’s withdrawal until after

it had been filed in the immigration court because, according to him, it was sent to

the wrong address. At the time of Jimoh’s withdrawal, Joshua had “less than 30

days” to submit a new asylum application to the immigration court, and he “ha[d]

to” retain a new lawyer to represent him, which cost the Nwogos $3,000.

                                          3
      Jimoh testified that she began representing the Nwogos in June 2008, when

Joshua approached her about his asylum claim. She and Joshua entered into a

contract wherein he agreed to pay her a nonrefundable “$5,000 retainer” for her “to

submit his asylum claim to the administrative office of . . . immigration.” She

noted that she “never charge[s] [her clients] a flat fee”; instead, she “always

charge[s] a retainer,” unless she is representing a client in a contingency-fee case.

Jimoh “explain[ed] to [Joshua] what [her] retainer consisted of” and “what it

meant.” According to Jimoh, when she “obtain[s] a retainer from a client, [she]

bills at an hourly rate,” and “[w]hen [she] exhaust[s] those funds, [she] sit[s] down

with [her] client” and explains that the client may “make a further deposit” or

“pay[] at an hourly rate instead of putting a[nother] deposit down.” Accordingly,

she charged Joshua an hourly rate of $175.

      Jimoh explained that she struck through the parts of the contract

“pertain[ing] to criminal cases or . . . cases that might be taken on appeal” and that

were not applicable to Joshua’s case.1            She did not strike “the [$5,000]

nonrefundable retainer” provision; instead, she “kept” it in the contract.


1
      The stricken provisions of the contract would have provided as follows:
             Client agrees to pay for the pretrial stage of this case, not including
             preparation, filing, and presenting pretrial motions, in the amount $0,
             payable now. If it is necessary to have a trial to the jury on the
             charges, Client agrees to pay an additional fee of $TBD for the
             preparation of the trial and for the actual trial, including pretrial
             motions, pretrial hearings, and all other things necessary for a proper
                                            4
       In the course of her representation of the Nwogos, Jimoh submitted Joshua’s

asylum application.     Although the application was returned to her because

“portions of the application . . . were not filled out,” Jimoh made the necessary

corrections. Subsequently, Joshua had an asylum hearing with an administrative

officer. Following the hearing, Joshua’s asylum application was not denied, but

rather referred to the immigration court for a determination of whether he “ha[d] a

credible case.”    At this point, Jimoh informed Joshua that she had not yet

“exhausted” the $5,000 retainer, but would tell him when she did. Jimoh then

made two appearances in the immigration court on Joshua’s behalf.

       Jimoh had difficulty contacting Joshua and meeting with him regarding the

upcoming deadlines in his immigration case. By January 2009, the initial $5,000

retainer was exhausted. When she tried to discuss this matter with Joshua, he told

her:   “I’m not going to pay you anymore [money].”              Jimoh then decided to

withdraw from representing him because he was not willing to continue paying her

and she had experienced difficulty in trying to contact him and obtaining the

necessary documentation for his immigration case. She sent Joshua a copy of her



             defense. . . . It is expressly agreed and understood that the above fee
             does not include: a. Any appeal which may be taken to a Court of
             Appeals or to the Court of Criminal Appeals, nor does it include a
             petition for discretionary review to the Court of Criminal Appeals or
             any other form of appellate review, whether in state or federal
             court[.]

                                            5
withdrawal motion after filing it with the immigration court, and he did not oppose

the withdrawal in the immigration court.

       Jimoh explained that Joshua failed to pay her any money beyond the

nonrefundable $5,000 retainer and, under their contract, he still owes her money.

In total, she spent 28.86 hours on Joshua’s case; however, 4.5 of these hours were

billed after she had decided to withdraw.

       Laban Opande, the Nwogos’ attorney in the instant case, testified that the

Nwogos retained him to represent them in the county court below, and he charged

them a $5,000 “flat fee” for the trial of their case. He explained that the $5,000 fee

was “reasonable” and “fair and equitable considering the amount of work

that [he] . . . spent in preparing the case.”

       After hearing the witnesses, the trial court entered judgment in favor of the

Nwogos, awarding them $737 “as damages on the original fee paid to [Jimoh],”

$3,000 “as damages subsequently incurred by [the Nwogos] in hiring other

representation” for the immigration case, and $5,000 for attorney’s fees. It further

ordered that Jimoh take nothing on her counterclaims. Jimoh then filed a motion

for new trial, which the trial court denied.2




2
       The appellate record does not contain a reporter’s record from a hearing on
       Jimoh’s motion, nor does it indicate whether the trial court held a hearing on the
       motion.

                                                6
                                       Damages

      In her second issue, Jimoh argues that the trial court erred in awarding the

Nwogos damages of $3,000, the amount that they paid to the attorney handling the

immigration case after Jimoh’s withdrawal, because

      no authority . . . supports the court’s ruling that [a] withdrawing
      attorney should reimburse her former clients for the fees paid to their
      new attorney for continuing a case, especially when [the] fees were
      not prayed for in the pleading[s] . . . [and] in light of the fact that [the]
      withdrawing counsel fully or substantially performed.

Jimoh further asserts that “[o]rdering a former attorney to pay for [a] client’s new

lawyer greatly offends public policy.”

      An appellant’s brief must contain a clear and concise argument for the

contentions made with appropriate citations to the authorities and to the record.

See TEX. R. APP. P. 38.1(i). Failure to cite applicable authority waives an issue on

appeal. See Huey v. Huey, 200 S.W.3d 851, 854 (Tex. App.—Dallas 2006, no

pet.); Richard v. Cornerstone Constructors, Inc., 921 S.W.2d 465, 469 (Tex.

App.—Houston [1st Dist.] 1996, writ denied) (“[A] point of error unsupported by

the citation of any authority presents nothing for this Court to review.”); see also

Saudi v. Brieven, 176 S.W.3d 108, 120 (Tex. App.—Houston [1st Dist.] 2004, pet.

denied) (holding appellant’s failure to cite authority and provide analysis in initial

brief waived issue on appeal).




                                           7
      Jimoh cites no authority in her brief to support her argument that the trial

court erred in awarding the Nwogos damages for the amount that they paid to the

attorney handling the immigration case after Jimoh had withdrawn her

representation. Accordingly, we hold that Jimoh has waived her second issue. See

TEX. R. APP. P. 38.1(i); Fredonia State Bank v. Gen. Am. Life Ins. Co., 881 S.W.2d
279, 284 (Tex. 1994) (noting appellate courts have discretion to deem issues

waived due to inadequate briefing).

                                  Attorney’s Fees

      In her first issue, Jimoh argues that the trial court erred in awarding the

Nwogos $5,000 in attorney’s fees to prosecute the instant case because they failed

to plead for attorney’s fees in the justice court, only requested $1,500 in attorney’s

fees in their county court pleadings, “failed to produce evidence that the

attorney[’s] fees of $5,000.00 was reasonable or . . . ‘usual and customary,’” and

did not present a demand for attorney’s fees. See TEX. CIV. PRAC. & REM. CODE

ANN. § 38.002 (Vernon 2008) (“To recover attorney’s fees [for breach of contract]:

(1) the claimant must be represented by an attorney; (2) the claimant must present

the claim to the opposing party or to a duly authorized agent of the opposing party;

and (3) payment for the just amount owed must not have been tendered before the

expiration of the 30th day after the claim is presented.” (emphasis added)).




                                          8
      In response, the Nwogos argue that Jimoh did not properly preserve this

issue for appeal because she “did not object to the submission of attorney’s fees”

and her motion for new trial was “ambiguous on its face and not specific enough as

to give notice . . . of what was being complained of.”

      As a prerequisite to presenting a complaint for appellate review, the record

must show that “the complaint was made to the trial court by a timely request,

objection, or motion . . . with sufficient specificity to make the trial court aware of

the complaint.” TEX. R. APP. P. 33.1(a). This is true of an alleged trial error

regarding an attorney’s fees award because such error is not fundamental. See

Kelly v. Brenham Floral Co., No. 01-12-01000-CV, 2014 WL 4219448, at *4

(Tex. App.—Houston [1st Dist.] Aug. 26, 2014, no pet.) (mem. op.); Tex. Dep’t of

Pub. Safety v. Burrows, 976 S.W.2d 304, 307 (Tex. App.—Corpus Christi 1998, no

pet.). However, “[i]n a nonjury case, a complaint regarding” the sufficiency of the

evidence to support attorney’s fees “may be made for the first time on appeal”;

thus, no “timely request, objection, or motion” to the trial court is required. See

TEX. R. APP. P. 33.1(a), (d); Nelson v. Najm, 127 S.W.3d 170, 176 (Tex. App.—

Houston [1st Dist.] 2003, pet. denied) (“It is well settled that challenges to the

sufficiency of the evidence in nonjury cases may be raised for the first time on

appeal.”).




                                          9
      Jimoh advances several arguments on appeal regarding the trial court’s

award of attorney’s fees. To the extent that Jimoh’s complaints relate to the

sufficiency of the evidence to support the $5,000 award, she may advance the

complaints, regardless of whether she first presented them to the trial court.3 See

TEX. R. APP. P. 33.1(d). However, to the extent that Jimoh raises other complaints

about the award of attorney’s fees on appeal, namely, that the Nwogos failed to

plead for attorney’s fees in the justice court, only requested $1,500 in attorney’s

fees in their county court pleadings, and did not present a demand for attorney’s

fees in accordance with section 38.002, we must consider whether she preserved

the complaints “by a timely request, objection, or motion.” See TEX. R. APP. P.

33.1(a).

      At trial, Jimoh did not object to the testimony of Opande, the Nwogos

attorney in the instant case, about his fees, including his testimony as to their

amount and reasonableness. And, although Jimoh filed a motion for new trial, she

did not specifically complain about the trial court’s award of attorney’s fees or

make the complaints she now attempts to advance on appeal. See, e.g., Coleman v.

Coleman, No. 01-09-00615-CV, 2010 WL 5187612, at *2 (Tex. App.—Houston


3
      On appeal, Jimoh argues that the Nwogos “failed to produce evidence that the
      attorney[’s] fees of $5,000.00 was reasonable or . . . ‘usual and customary.’” See
      Atl. Shippers of Tex., Inc. v. Jefferson Cnty., 363 S.W.3d 276, 285 (Tex. App.—
      Beaumont 2012, no pet.) (concluding defendant entitled to complain that “court
      awarded an unreasonable attorney ad litem fee” for first time on appeal).

                                          10
[1st Dist.] Dec. 23, 2010, no pet.) (mem. op.) (“Presentment [issue] must be raised

at the trial court to be preserved on appeal.”); Robertson v. Gregg Cnty., No. 06-

09-00062-CV, 2009 WL 2971763, at *1–2 (Tex. App.—Texarkana Sept. 18, 2009,

no pet.) (mem. op.) (“Although judgment cannot generally be awarded for an

amount greater than that raised by the pleadings, such a matter may be waived if a

complaint is not properly preserved.”); Burrows, 976 S.W.2d at 307 (concluding

complaint plaintiff did not request attorney’s fees in pleadings waived when not

raised in motion for rehearing or motion for new trial).

      Because Jimoh, in her motion for new trial, did not specify that she intended

to challenge the trial court’s award of attorney’s fees on the grounds that the

Nwogos failed to plead for them in justice court, only requested $1,500 in

attorney’s fees in their county court pleadings, and did not “present” their

attorney’s fees demand, we hold that Jimoh has not preserved these complaints for

appellate review. See TEX. R. APP. P. 33.1(a).

      In regard to Jimoh’s remaining sufficiency-of-the-evidence complaint, we

review the amount of attorney’s fees awarded under a legal-sufficiency standard.

Aaron Rents, Inc. v. Travis Cent. Appraisal Dist., 212 S.W.3d 665, 671 (Tex.

App.—Austin 2006, no pet.).       In conducting our legal-sufficiency review, we

consider the evidence in the light most favorable to the finding under review and

indulge every reasonable inference that would support it. City of Keller v. Wilson,

                                         11
168 S.W.3d 802, 822 (Tex. 2005). If more than a scintilla of evidence supports the

challenged finding, the legal-sufficiency challenge fails. Wal-Mart Stores, Inc. v.

Canchola, 121 S.W.3d 735, 739 (Tex. 2003); see also Lundy v. Masson, 260
S.W.3d 482, 491 (Tex. App.—Houston [14th Dist.] 2008, pet. denied) (when party

challenges sufficiency of evidence supporting adverse finding on issue on which

she did not have burden of proof, party must demonstrate no evidence supports

adverse finding).

      In determining the reasonableness of attorney’s fees, the following factors

may be considered: (1) the time and labor required, the novelty and difficulty of

the questions involved, and the skill required to perform the legal service properly;

(2) the likelihood that the acceptance of the particular employment will preclude

other employment by the lawyer; (3) the fee customarily charged in the locality for

similar legal services; (4) the amount involved and the results obtained; (5) the

time limitations imposed by the client or by the circumstances; (6) the nature and

length of the professional relationship with the client; (7) the experience,

reputation, and ability of the lawyer or lawyers performing the services; and (8)

whether the fee is fixed or contingent on results obtained or the uncertainty of

collection before the legal services have been rendered. Arthur Andersen & Co. v.

Perry Equip. Corp., 945 S.W.2d 812, 818 (Tex. 1997). A factfinder is not required

to consider all of these factors in every case; they simply constitute guidelines to

                                         12
be considered, not elements of proof. Petco Animal Supplies, Inc. v. Schuster, 144
S.W.3d 554, 567 (Tex. App.—Austin 2004, no pet.); Acad. Corp. v. Interior

Buildout & Turnkey Constr., Inc., 21 S.W.3d 732, 742 (Tex. App.—Houston [14th

Dist.] 2000, no pet.). Thus, it is not necessary that the record include evidence on

each of the factors. See Burnside Air Conditioning & Heating, Inc. v. T.S. Young

Corp., 113 S.W.3d 889, 897–98 (Tex. App.—Dallas 2003, no pet.); Acad. Corp.,
21 S.W.3d at 742.

      In addition to the above enumerated factors, judges may consider the entire

record and draw upon their common knowledge and experience as lawyers and

judges. See In re M.A.N.M., 231 S.W.3d 562, 567 (Tex. App.—Dallas 2007, no

pet.); C.M. Asfahl Agency v. Tensor, Inc., 135 S.W.3d 768, 802 (Tex. App.—

Houston [1st Dist.] 2004, no pet.). And when a claim for attorney’s fees is based

on chapter 38, it is presumed that the usual and customary fees are reasonable,

although the presumption may be rebutted. TEX. CIV. PRAC. & REM. CODE ANN.

§ 38.003 (Vernon 2008).

      Opande testified that he has been a licensed attorney in Texas for “the last

six years.” He practices in Houston in the “areas of civil litigation, criminal

defense and immigration” and has represented “several hundreds of clients.”

Generally, Opande charges clients “either [a] retainer fee or [a] flat fee,” depending

on the case. Here, he negotiated with the Nwogos a “flat fee” of $5,000, if their

                                         13
case went to trial. If the Nwogos’ case “had not gone to trial,” he would have

charged them a “flat fee” of $1,500. Opande and the Nwogos signed a contract

reflecting the fee arrangement; however, it was not admitted into evidence. At the

time of trial, the Nwogos had paid Opande “a total of $1,500” and had an

“outstanding” balance of $3,500 due.4

      Although Opande charges certain clients an “hourly rate,” he explained that

it “varie[s] . . . depending on the client . . . [and] the complexity of the matter.”

Here, he did not charge the Nwogos an hourly rate because he “charg[ed] [them] a

flat fee.” And he did not “count[] the hours” that he spent on the case, keep “time

slips,” or create a “billing statement” because of the “flat fee” arrangement.

      Opande further testified that a fee of $5,000 was “reasonable” and “fair and

equitable” for the Nwogos’ case because he “spen[t] several hours [doing]

consultation, several hours . . . review[ing] documents[,] and . . . several hours [in]

court represent[ing]” them.

      Jimoh argues that the trial court’s award of attorney’s fees is not reasonable

because the Nwogos did not produce a “contract and billing statement for

$5,000.00,” “[t]he only testimony” was from the Nwogos’ attorney, “[t]he award

of $5,000.000 does not bear a reasonable relationship to the amount of $737.00 [in



4
      The trial court admitted into evidence receipts reflecting the Nwogos’ payments to
      Opande.

                                          14
damages] found by the court,” and the testimony presented did not

“articulate . . . the factors required to prove reasonableness.”

      Initially, we note that an attorney is qualified to testify regarding his own

fees. See, e.g., Harrison v. Gemdrill Int’l., Inc., 981 S.W.2d 714, 719 (Tex.

App.—Houston [1st Dist.] 1998, pet. denied) (upholding attorney’s fees award as

matter of law based on attorney’s testimony regarding his own fees).           And,

although the Nwogos did not introduce into evidence their contract with Opande,

any “time slips,” or a “billing statement” containing the hours that Opande worked,

such “[d]ocumentary evidence . . . is not a prerequisite to an award of attorney[’s]

fees.” See In re A.B.P., 291 S.W.3d 91, 99 (Tex. App.—Dallas 2009, no pet.)

(holding evidence sufficient to support attorney’s fees award, although attorney’s

“fee agreement or billing statements” not submitted); see also Save Our Springs

Alliance, Inc. v. City of Dripping Springs, 304 S.W.3d 871, 892–93 (Tex. App.—

Austin 2010, pet. denied) (rejecting suggestion “that only fee bills . . . would be

sufficient evidence of attorney[’s] fee amounts”); Hays & Martin, L.L.P. v.

Ubinas–Brache, M.D., 192 S.W.3d 631, 636 (Tex. App.—Dallas 2006, pet.

denied) (explaining “the nature and extent of the [attorney’s] services

performed . . . [need not be] expressed by the number of hours and the hourly

rate”); Cashin v. Jackson, No. 13-00-049-CV, 2001 WL 34615336, at *3 (Tex.

App.—Corpus Christi no pet.) (not designated for publication) (“It is proper for an

                                           15
attorney to charge a lump sum or flat fee for a case rather than on an hourly

basis.”).

       In regard to Jimoh’s assertion that the trial court’s $5,000 attorney’s fees

award “does not bear a reasonable relationship” to the Nwogos’ damages award,

we note that the trial court awarded the Nwogos $3,737 in damages, not $737 as

asserted by Jimoh. Further, Jimoh does not explain how the fee award in this case

“does not bear a reasonable relationship” to the damages awarded. At most, she

appears to argue that the attorney’s fee award “does not bear a reasonable

relationship” to the damages awarded because it constitutes a greater sum of

money. However, there is no legal rule that an attorney’s fees award may not

exceed a damages award; and, in circumstances where it does, this fact does not

render such an attorney’s fees award unreasonable. See Bundren v. Holly Oaks

Townhomes Ass’n, 347 S.W.3d 421, 441 (Tex. App.—Dallas 2011, pet. denied);

see also Bank of Tex. v. VR Elec., Inc., 276 S.W.3d 671, 684–85 (Tex. App.—

Houston [1st Dist.] 2008, pet. denied) (rejecting argument “that the award of

attorney’s fees was unreasonable because they were excessive with respect to the

amount in controversy”).

       Here, the trial court heard evidence that, based on Opande’s experience in

performing similar legal services in the same locality, a fee of $5,000 was

“reasonable” because of the work done by Opande. See Metroplex Mailing Servs.,

                                        16
LLC v. RR Donnelley & Sons Co., 410 S.W.3d 889, 900 (Tex. App.—Dallas 2013,

no pet.) (“It has consistently been held that an attorney’s testimony about his

experience, the total amount of fees, and the reasonableness of the fees charged is

sufficient to support an award.”); see also In re M.A.N.M., 231 S.W.3d at 567–68

(affirming award of attorney’s fees where attorney did not testify about his hourly

rate or number of hours spent on case, but did testify as to reasonableness of fees).

The trial court also heard evidence regarding Opande’s experience, the nature of

the Opande and Nwogos fee arrangement, and the amount in controversy. See

Arthur Andersen, 945 S.W.2d at 818.           And Jimoh presented no evidence

controverting or rebutting the Nwogos’ evidence that Opande’s fees were

reasonable.

      Because there is more than a scintilla of evidence supporting the trial court’s

award of attorney’s fees, we hold that the evidence is sufficient to support the

award.

      We overrule Jimoh’s first issue.




                                         17
                                   Conclusion

      We affirm the judgment of the trial court.




                                             Terry Jennings
                                             Justice

Panel consists of Justices Jennings, Sharp, and Massengale.




                                        18